REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

oecrer ne2 0 1 414 1 5 fou 0 4 DEC 201
//|portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement (UFA)
d'une portion de forêt de 63 865 ha dénommée UFA
09.012.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution;

Vu  l'ordünñance n° 74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977;

Vu l'ordonnance n° 74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la

pêche; *
Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

Vu le décret n° 95/531/PM du 23 août 1995 fixant les modalités d’ application de la loi
n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche ;

Vu le décret n° 2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

Vu le décret n° 2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

DECRETE:

ARTICLE 1°".- Est, pour compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production, la parcelle de forêt de soixante
trois mille huit cent soixante cinq (63 865) hectares de superficie, située dans le
Département du Dja et Lobo, Région du Sud et délimitée ainsi qu'il suit :

Le point de base A est situé sur la confluence de deux cours d'eau non dénommés,
affluents de Fam.

A l'Est:

+ Du point A, suivre en amont l'affluent sur une distance de 0,430 km pour

atteindre le pont B situé sur sa confluence avec un cours d'eau non dénommé ;

+ Du point B, suivre sur une droite de gisement 0,50 degrés sur une distance de
3,90 km pour atteindre le point C situé sur la confluence de deux cours d'eau
non dénommés affluents de Fam ;
km pour atteindre le point D situé sur la confluence de deux sources d'un cours
d'eau non dénommé affluent de Akamiete ;

Du point D, suivre sur une droite de gisement 358,75 sur une distance de 1,79
km pour atteindre le‘point E situé sur la rivière Akamiete ;

Du point E, suivre la rivière Akamiete en amont sur une distance de 1,56 km
pour atteindre sa-source, d'où le point Fi

Du point F; suivre une droite de gisement 44,34 degrés. sur une disiasice de 1,85
“Km pour atteindre le point G situé sur la confluence de la rivière Mieté avec un
cours d'eau non dénommé ;

en #: Du point G, suivre ce cours en amont sur une distance de 10,32 km pour
atteindre le point H situé sur sa source et équivalent au point K de l'UFA 09 011;

Au Nord :

+ Du point H, suivre une droite de gisement 225 degrés sur une distance de 3,20
km pour atteindre le point 1 situé sur la confluence de deux sources de la rivière
Mieté et équivalent au point L de l'UFA 09.011 ;

+ _ Du point I, suivre une droite de gisement 181 degrés sur une distance de 3,27

d'eau non dénommé affluent de Mieté et équivalent au point M de l'UFA 09.011;

Du point J, suivre une droite de gisement 267 degrés sur une distance de 2,58
| km pour atteindre le point K situé sur la confluence de deux cours d'eau non
! dénommés dont le plus grand est affluent de Kom et équivalent au point N de
l'UFA 09.011 ;

Du point K, suivre une droite de gisement 342 degrés sur une distance de 2,71
km pour atteindre le point L situé sur la confluence de deux cours d'eau non
dénommés et équivalent au point O de l'UFA 09.011 ;

Du point L, suivre une droite de gisement 288 degrés sur une distance de 1,61
km pour-atteindre le point M situé sur la confluence de Kom avec un cours d'eau
4 non dénommé et équivalent au point P de l'UFA 09.011 ;

PRESIDENCYOF THE REPUBLIC

10 SEP 2014

+ Du point M, suivre le cours d'eau Kom en aval sur une distance de 4,54 km puis
son affluent droit en amont sur une distance de 0,84 km pour atteindre le point N
situé sur la confluence de ses deux sources et équivalent au point Q de l'UFA
09.011 ;

+ Du point N, suivre une droite de gisement 263 degrés sur une distance de 2,35
km pour atteindre le point O situé sur la confluence du cours d'eau Ndou avec
un affluent non dénommé et équivalent au point R de l'UFA 09.011 ;

+ _ Du point O, suivre une droite de gisement 259 degrés sur une distance de 2,58

km pour atteindre le point P situé sur la confluence de deux cours d'eau non
dénommés dont le plus grand est affluent de Kom et équivalent au point S de
l'UFA 09.011 ;

+ Du point P, suivre une droite de gisement 322 degrés sur une distance de 2,38
km pour atteindre le point Q situé sur la confluence de deux cours d'eau non
dénommés et équivalent au point T de l'UFA 09.011 ;

Du point C, suivre une droite de gisement 352 degrés sur une distance de 7,46 .

km pour atteindre le point J situé sur la confluence de deux sources d'un cours -
+. Du point Q, suivre une droite de gisement 318 degrés sur une distance de 3,58
km pour atteindre le point R situé sur la confluence de deux sources du cours ”
d'eau Mboua et équivalent au point U de l'UFA 09.011 ;

+ Du point R,:suivre le cours d'eau Mboua en aval sur une distance de 26,96 km
pour atteindre le point S situé sur la confluence avec un cours d'eau non .
dénommé ; à ”

A l'Ouest : Le

+. Du point S, suivre le cours d'eau non dénommé en amont sur une distance de
7,29-km pour atteindre le point T situé sur la confluence de ses deux sources ;

+ Du point T, suivre une droite de gisement 135 degrés sur une distance de 2,95
km pour atteindre le point U situé sur la confluence du cours d'eau Milolo avec
un affluent non dénommé ; == pen

+ Du point U, suivre le cours d'eau Milolo en aval sur une distance de 6,54 km
puis son affluent non dénommé en amont sur une distance de 8,83 km pour
atteindre le point. V situé sur sa confluence avec un autre cours d'eau non
dénommé ;

ASud: ,.

= + Du point V, suivre une droite de gisement 100 degrés sur une distance de 5,38
km pour atteindre le point W situé sur la source d’un cours d'eau non dénommé;

+ Du point W, suivre le cours d'eau-non dénommé en aval sur une distance de
1,81 km une droite de gisement 342 degrés pour atteindre le point X situé sur la
confluence avec un autre cours d'eau non dénommé ;

Du point X, suivre la droite de gisement 125 degrés sur une distance de 7,04 km
pour atteindre le point Y situé sur la confluence de deux cours d'eau non
dénommés dont le plus grand est un affluent de Kom ;

ei Du point Y, suivre le petit affluent non dénommé en amont sur une distance de
1,19 km pour atteindre le point Z situé sur la confluence de ses deux sources ;

F THE REPUBLIC

Du point Z, suivre une droite de gisement 94 degrés sur une distance de 1,19

o . . ï A
= | | km pour atteindre le point AÂ situé sur la source d’un cours d’eau non dénommé
ae | & | affluent de Mvoé ;

EN:

& Le Du point A1, suivre ce cours d'eau non dénommé en aval sur une distance de
= | 17,05 km pour atteindre le point B1 situé sur sa confluence avec le cours d'eau
— } 8- } Mvoé ;

ne =

$* Du point B1, suivre une droite de gisement 50 degrés sur une distance de 1,73
km pour atteindre le point C1 situé sur la source d'un cours d'eau non dénommé
affluent de Kom ;

+ _ Du point C1, suivre le cours d'eau non dénommé en aval sur une distance de
1,47 km, puis le cours d'eau Kom en aval sur 0,33 km et enfin l’affluent non
dénommé en amont sur une distance de 5,58 km pour atteindre le point D1 situé
sur la confluence de ses deux sources ;

+ _ Du point D1, suivre une droite de gisement 21 degrés sur une distance de 1,86
km pour atteindre le point EÂ situé sur la confluence de deux cours d’eau non
dénommés dont le plus grand est un affluent de Kom :

+. Du point Ef, suivre ce grand affluent non dénommé en amont sur une distance ”

de 2,62 km, pour atteindre le point F1 situé sur la confluence de ses deux
sources ;
+ _ Du point F1, suivre une droite de gisement 118 degrés sur une distance de 1,70

km pour atteindre lo point G1 situé sur la confluence de deux sources d'un cours
* d'eau non dénommé affluent de Fam :

+ _ Du point G1, suivre ce cours non dénommé en aval sur une distance de 1,8 km
atteindre le point A dit de base. -

La zone forestière ainsi définie couvre une superficie totale de soixañte trois mille
huit cent soixante cinq (63 865) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière

d'Aménagement n° 09 012, est affecté à la production des bois d'œuvre.

(2) Les populations continuent d'exploiter traditionnellement et
conformément aux textes en vigueur, les produits forestiers fauniques et halieutiques à
l'exception des espèces protégées, en vue d'une utilisation non lucrative. En plus, elles
collectent librement le bois de chauffe, les produits forestiers non ligneux et les plantes
médicinales. Les droits d' usage spécifiques sont clarifiés lors de l'élaboration du plan

d'aménagement. _—

- (3) L'activité d'exploitation forestière ne-peut y être menée que
confommément au plan d'aménagement arrêté par le Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré et publié au Journal Officiel en français et
en anglais./- r

Yaoundé, le

PRÉSIDENCE DE |

LE PREMIER MINISTRE,
CHEF LE GOUVERNEMENT,

10 SEP 2014

PRESIDENCY OF THE KEPUBLY
| EE Te

se

Philemon YANG

Fes
